DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,944,833 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art, Zhang et al. (U.S. 2012/0252363 A1, hereinafter “Zhang”), discloses a method and module that discloses determining by the one device whether to switch to a target operating mode according to the relevant parameters of the one device and the other device, or determining whether to exchange operating modes with the other device; wherein the relevant parameters of the one device include type of the device; and switching the operating mode by the one device to the target mode or exchanging the operating mode of the one device with that of the other device, if the determining result of the determining step is positive.

the second device having a third operation mode, the one or more second
parameters relating to the second device including a duration of the third
operation mode, the duration of the third operation mode of the second device being greater than a sum of the duration of the first operation mode and the duration of the second operation mode of the first device; and establish a first connection between the first device and the second device based on the determined one or more first parameters relating to the first device and the determined one or more second parameters relating to the second device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456